Appellant testified that he sold his separate property and invested the proceeds of the sale, $10,000, into the real estate upon which the marital home was built. Appellee concedes this fact, although she could not recall the details. Under such circumstances, no additional documentary evidence is required to support appellant's contention. *Page 737 
Appellant's separate asset is clearly traceable into the marital home, and appellant's first assignment of error should be sustained. The trial court's decision on this issue should be reversed and the cause remanded for an equitable division of property after an award of appellant's separate property to him.